COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-437-CV
 
CITY
OF RENO                                                                    APPELLANT
 
                                                   V.
 
ARVEL
CORPORATION AND B. STORM PHILLIPS                       APPELLEES
                                                                                                        
                                               ----------
             FROM
THE 415TH DISTRICT COURT OF PARKER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL B: GARDNER,
DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  October 5, 2006




[1]See Tex. R. App. P. 47.4.